Case 1:19-cv-00905-MN Document 104 Filed 10/20/20 Page 1 of 16 PageID #: 5933




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

    MQ GAMING, LLC and CREATIVE                      )
    KINGDOM TECHNOLOGIES LLC                         )
                                                     )
                            Plaintiffs,              )
                                                     )
                 v.                                  )   C.A. No. 19-905 (MN)
                                                     )
    LEGO SYSTEMS, INC., LEGO BRAND                   )
    RETAIL, INC., WARNER BROS. HOME                  )
    ENTERTAINMENT INC., WARNER                       )
    BROS. INTERACTIVE                                )
    ENTERTAINMENT INC., and WB                       )
    GAMES INC.,                                      )
                                                     )
                            Defendants.              )

                                          MEMORANDUM ORDER

        At Wilmington this 20th day of October 2020:

        IT IS HEREBY ORDERED that the claim terms of U.S. Patent Nos. 8,475,275 (“the ’275

Patent”), 8,702,515 (“the ’515 Patent”), 8,790,180 (“the ’180 Patent”), 8,814,688 (“the ’688

Patent”), 9,039,533 (“the ’533 Patent”), 9,162,149 (“the ’149 Patent”), 9,393,491 (“the ’491

Patent”), 9,393,500 (“the ’500 Patent”), 9,463,380 (“the ’380 Patent”), 9,737,797 (“the ’797

Patent”), and 9,770,652 (“the ’652 Patent”) with agreed-upon constructions are construed as

follows (see D.I. 80) 1:

                1.         “ascertain selected game-relevant information” / “ascertain therefrom said
                           first selection of game relevant information and said second selection of
                           game relevant information” / “ascertain said corresponding first and second
                           selections of information” / “ascertain said first and second selections of
                           game-relevant information” / ascertain [] said first selection of game
                           relevant information” / “ascertain said selected game-relevant information”
                           / “ascertain a second selection of information” / “ascertain from said RF

1
        The parties filed four Joint Claim Construction Charts: D.I. 50, 55, 78-1, 80. The Court
        refers to and considers the final chart, D.I. 80, Third Amended Joint claim Construction
        Chart dated September 2, 2020.
Case 1:19-cv-00905-MN Document 104 Filed 10/20/20 Page 2 of 16 PageID #: 5934




                 transceiver said first and second selections of information” / “ascertain said
                 machine-readable data from each said RFID tag” / “ascertain said
                 corresponding first and second selections of information” means “receive a
                 transmission of said [game relevant information]” (’275 Patent – Claims 1
                 & 38, ’688 Patent – Claim 47, ’533 Patent – Claim 1, ’149 Patent – Claims
                 1 & 13-16, ’491 Patent – Claim 2, ’500 Patent – Claim 8, ’797 Patent –
                 Claims 1 & 8, ’652 Patent – Claims 1 & 9);

           2.    “physical gaming item[s]” means “physical item used in playing said
                 computer-animated game” (’275 Patent – Claim 38);

           3.    “each of said one or more interactive toys” means “each of said one or more
                 wireless interactive toys” (’515 Patent – Claim 29);

           4.    “each said toy” means “each of said one or more wireless interactive toys”
                 (’515 Patent – Claim 29);

           5.    “at least one gaming item comprising a portable toy” means “at least one
                 item used in playing said computer-animated game comprising a portable
                 toy” (’688 – Claim 47);

           6.    “wireless toy” means “a toy capable of wireless communication” (’149
                 Patent – Claim 1);

           7.    “cause said effects controller to display at least one sound effect or lighting
                 effect and wherein said at least one sound effect or lighting effect is selected
                 based at least in part on said machine-readable data” means “cause said
                 effects controller to display at least one lighting effect or audibly generate
                 at least one sound effect and wherein said at least one sound effect or
                 lighting effect is selected based at least in part on said machine-readable
                 data” (’797 Patent – Claim 1);

           8.    “wherein said game software comprises instructions for said effects
                 controller to cause display of a first sound effect or lighting effect when said
                 machine-readable data satisfies a first set of conditions and a second sound
                 effect or lighting effect when said machine-readable data satisfies a second
                 set of conditions, and wherein said first set of conditions is different than
                 said second set of conditions” means “wherein said game software
                 comprises instructions for said effects controller to cause display of a first
                 lighting effect or audibly generate a first sound effect when said machine-
                 readable data has a first value and display a second lighting effect or audibly
                 generate a second sound effect when said machine-readable data has a
                 second value, and wherein said first value is different than said second
                 value.” (’797 Patent – Claim 1);

           9.    “change said second selection of information based on one or more
                 objectives accomplished by said game participant in said computer-
                 animated game” means “change a value of said second selection of


                                            2
Case 1:19-cv-00905-MN Document 104 Filed 10/20/20 Page 3 of 16 PageID #: 5935




                 information based on one or more objectives accomplished by said game
                 participant in said computer-animated game” (’652 Patent – Claim 1);

           10.   “lighting effect” means “an effect capable of changing color of light or
                 intensity of light” (’180 Patent – Claims 1 & 33; ’533 Patent – Claim 7;
                 ’149 Patent – Claim 6; ’491 Patent – Claim 2; ’797 Patent – Claims 1 & 5;
                 ’652 Patent – Claim 7);

           11.   “game participant” means “person who uses [the gaming platform] to play
                 the game.” (’275 Patent – Claims 1 & 38; ’515 Patent – Claim 29; ’180
                 Patent – Claims 1, 22, & 33); ’688 Patent – Claim 47; ’533 Patent – Claim
                 1; ’149 Patent – Claims 1, 8, & 15); ’ Patent 491 – Claim 2; ’500 Patent –
                 Claim 1; ’380 Patent – Claim 1; ’797 Patent – Claim 1; ’652 Patent – Claims
                 1, 9, & 15);

           12.   “aurally represented” means “acoustically played” (’515 Patent – Claim
                 29);

           13.   “develop certain skills, abilities or attributes associated with said one or
                 more game characters or objects” / “progress or development of a
                 corresponding game character played by said game participant in said
                 game” means “gain or lose certain skills, abilities, or attributes of a specific
                 game character or object that is associated with a specific [game piece] and
                 played by said game participant in said virtual game environment” (’515
                 Patent – Claim 29);

           14.   “teach or train a game participant ” means “direct a game participant” (’180
                 Patent – Claim 19);

           15.   “a plurality of modular components configured to be selectively and
                 detachably assembled by [a/said] game participant” means “a plurality of
                 standardized and interchangeable components configured to be optionally
                 and detachably assembled by a game participant” (’500 Patent – Claim 1;
                 ’652 Patent – Claims 5, 9, & 15);

           16.   “at least one access code” means “said at least one encrypted access code”
                 (’380 Patent – Claim 1);

           17.   “enable a game participant to access one or more portions or features of a
                 game that would otherwise be inaccessible to said game participant” means
                 “allow a game participant to access features or portions of a computer-
                 animated game carried out on said one or more compatible gaming
                 platforms that are otherwise inaccessible” (’380 Patent – Claim 1);

           18.   “player input device” means “device configured to generate one or more
                 input signals based on selected positioning or movements of the portable
                 toy made by a game participant” (’688 Patent – Claim 47);



                                            3
Case 1:19-cv-00905-MN Document 104 Filed 10/20/20 Page 4 of 16 PageID #: 5936




                19.    “selection of information configured to enable a game participant to access
                       [and play] [one or more optional features of] [a/said] computer-animated
                       game” shall have its plain and ordinary meaning (’533 Patent – Claim 1);

                20.    “a first encryption key uniquely associated with said first RFID-tagged toy”
                       shall have its plain and ordinary meaning (’149 Patent – Claim 8);

                21.    “selected attributes” / “selected traits or attributes” / “certain skills, abilities
                       or attributes” / “attributes” / “in-game attributes” / “changeable attributes”
                       / “powers or abilities” shall have its plain and ordinary meaning (’275 Patent
                       – Claims 1 & 38; ’515 Patent – Claim 29; ’688 Patent – Claims 47 & 51;
                       ’533 Patent – Claim 3; ’491 Patent – Claim 2; ’500 Patent – Claim 1; ’797
                       Patent – Claims 1 & 8; ’652 Patent – Claims 8, 14, & 19);

                22.    “selected game-relevant information” shall have its plain and ordinary
                       meaning (’275 Patent – Claims 1 & 38); and

                23.    “said game relevant information” shall have its plain and ordinary meaning
                       (’515 Patent – Claim 29).

        The parties also agree that the preambles of the following claims are limiting:

                                        ’515 Patent – Claim 29
                                        ’180 Patent – Claim 33
                                         ’491 Patent – Claim 2
                                         ’797 Patent – Claim 8

(See D.I. 80 at 5).

        Further, as announced at the hearing on September 3, 2020, IT IS HEREBY ORDERED

that the disputed claim terms of the ’275 Patent, the ’515 Patent, the ’180 Patent, the ’688 Patent,

the ’149 Patent, the ’491 Patent, the ’500 Patent, the ’380 Patent, the ’797 Patent, and the

’652 Patent are construed as follows:

                1.     “depicting or representing persons, characters or objects associated with a
                       computer-animated game” / “depicting or representing persons, characters
                       or objects associated with said game” / “depicting or representing said game
                       characters or objects relevant to said game” / “depict or represent one or
                       more of a person, a character or an object relevant to said computer-
                       animated game” / “depicting or representing a person, character, or object
                       relevant to said interactive game” / “representing a person, character or
                       object in said game” / “relevant to a computer-animated game” / “depicting
                       or representing a different character or object in said computer-animated
                       game” “corresponding to a character or object in said game” /


                                                   4
Case 1:19-cv-00905-MN Document 104 Filed 10/20/20 Page 5 of 16 PageID #: 5937




                 “corresponding to a virtual object in a computer-animated game” means
                 “having the same or similar overall visual appearance as a computer-
                 animation of a specific person, character or object in a computer-animated
                 game” (’275 Patent – Claims 1 & 38, ’515 Patent – Claim 29, ’491 Patent –
                 Claim 2, ’500 Patent – Claim 1, ’380 Patent – Claim 2, ’797 Patent – Claims
                 1 & 8, and ’652 Patent – Claim 15);

           2.    “unique identification number” / “unique tag identification” / “unique tag
                 identifier” means “a unique coded value associated with a specific RFID
                 tag” (’275 Patent – Claims 1 & 38, ’515 Patent – Claim 29, ’180 Patent –
                 Claims 1, 22, & 33, ’688 Patent – Claim 47, ’491 Patent – Claim 2, ’500
                 Patent – Claim 1, ’380 Patent – Claim 1, ’797 Patent – Claims 1 & 8, ’652
                 Patent – Claim 15);

           3.    “game-relevant information” means “machine-readable information related
                 to a game” (’275 Patent – Claims 1 & 38, ’180 Patent – Claim 33, ’688
                 Patent – Claim 47, ’149 Patent – Claims 1, 8, & 15, ’380 Patent – Claim 7);

           4.    “access code comprising encrypted information” / ”encryption-protected []
                 access code” means “encrypted information used to gain access to a game
                 where the encrypted information is not the same as the unique identification
                 number” (’149 Patent – Claims 1, 8, & 13);

           5.    “programmable[,] non-volatile memory” / “nonvolatile[,] programmable
                 memory” means “non-volatile memory capable of being written” (’275
                 Patent – Claims 1 & 38, ’688 Patent – Claim 47, ’149 Patent – Claim 1,
                 ’491 Patent – Claim 2, ’500 Patent – Claim 1, ’380 Patent – Claim 7, ’797
                 Patent – Claim 8, ’652 Patent – Claims 1 & 15);

           6.    “physical play environment” shall have its plain and ordinary meaning
                 (’180 Patent – Claims 1, 22, & 33, ’491 Patent – Claim 2, ’797 Patent –
                 Claim 8);

           7.    “gaming device” shall have its plain and ordinary meaning (’180 Patent –
                 Claims 1, 22, & 33, ’491 Patent – Claim 2);

           8.    “moved or positioned by a game participant . . . to selectively activate or
                 control” / “held, moved, and positioned selectively by a game participant
                 . . . to selectively activate or control” shall have their plain and ordinary
                 meaning (’180 Patent – Claims 1, 22, & 33); and

           9.    “wherein said interactive game comprises a main game portion configured
                 to be accessed and played by said game participant using said compatible
                 gaming device, and one or more additional game portions or features
                 accessed by said game participant using said compatible gaming device in
                 combination with said one or more wireless toys” shall have its plain and
                 ordinary meaning (’149 Patent – Claim 8).



                                           5
Case 1:19-cv-00905-MN Document 104 Filed 10/20/20 Page 6 of 16 PageID #: 5938




        The parties briefed the issues (see D.I. 73) and Defendants provided a tutorial describing

the relevant technology. The Court carefully reviewed all submissions in connection with the

parties’ contentions regarding the disputed claim terms, heard oral argument (see D.I. 89), and

applied the following legal standards in reaching its decision.

I.      LEGAL STANDARD

        “[T]he ultimate question of the proper construction of the patent [is] a question of law,”

although subsidiary fact-finding is sometimes necessary. Teva Pharms. USA, Inc. v. Sandoz, Inc.,

135 S. Ct. 831, 837-38 (2015). “[T]he words of a claim are generally given their ordinary and

customary meaning [which is] the meaning that the term would have to a person of ordinary skill

in the art in question at the time of the invention, i.e., as of the effective filing date of the patent

application.” Phillips v. AWH Corp., 415 F.3d 1303, 1312-13 (Fed. Cir. 2005) (en banc) (internal

citations and quotation marks omitted). Although “the claims themselves provide substantial

guidance as to the meaning of particular claim terms,” the context of the surrounding words of the

claim also must be considered. Id. at 1314. “[T]he ordinary meaning of a claim term is its meaning

to the ordinary artisan after reading the entire patent.” Id. at 1321 (internal quotation marks

omitted).

        The patent specification “is always highly relevant to the claim construction analysis . . .

[as] it is the single best guide to the meaning of a disputed term.” Vitronics Corp. v. Conceptronic,

Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996). It is also possible that “the specification may reveal a

special definition given to a claim term by the patentee that differs from the meaning it would

otherwise possess. In such cases, the inventor’s lexicography governs.” Phillips, 415 F.3d at

1316. “Even when the specification describes only a single embodiment, [however,] the claims of

the patent will not be read restrictively unless the patentee has demonstrated a clear intention to




                                                   6
Case 1:19-cv-00905-MN Document 104 Filed 10/20/20 Page 7 of 16 PageID #: 5939




limit the claim scope using words or expressions of manifest exclusion or restriction.” Hill-Rom

Servs., Inc. v. Stryker Corp., 755 F.3d 1367, 1372 (Fed. Cir. 2014) (internal quotation marks

omitted) (quoting Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 906 (Fed. Cir. 2004)).

       In addition to the specification, a court “should also consider the patent’s prosecution

history, if it is in evidence.” Markman v. Westview Instruments, Inc., 52 F.3d 967, 980 (Fed. Cir.

1995) (en banc), aff’d, 517 U.S. 370 (1996). The prosecution history, which is “intrinsic evidence,

. . . consists of the complete record of the proceedings before the PTO [(Patent and Trademark

Office)] and includes the prior art cited during the examination of the patent.” Phillips, 415 F.3d

at 1317. “[T]he prosecution history can often inform the meaning of the claim language by

demonstrating how the inventor understood the invention and whether the inventor limited the

invention in the course of prosecution, making the claim scope narrower than it would otherwise

be.” Id.

       In some cases, courts “will need to look beyond the patent’s intrinsic evidence and to

consult extrinsic evidence in order to understand, for example, the background science or the

meaning of a term in the relevant art during the relevant time period.” Teva, 135 S. Ct. at 841.

Extrinsic evidence “consists of all evidence external to the patent and prosecution history,

including expert and inventor testimony, dictionaries, and learned treatises.” Markman, 52 F.3d

at 980. Expert testimony can be useful “to ensure that the court’s understanding of the technical

aspects of the patent is consistent with that of a person of skill in the art, or to establish that a

particular term in the patent or the prior art has a particular meaning in the pertinent field.”

Phillips, 415 F.3d at 1318. Nonetheless, courts must not lose sight of the fact that “expert reports

and testimony [are] generated at the time of and for the purpose of litigation and thus can suffer

from bias that is not present in intrinsic evidence.” Id. Overall, although extrinsic evidence “may




                                                 7
Case 1:19-cv-00905-MN Document 104 Filed 10/20/20 Page 8 of 16 PageID #: 5940




be useful to the court,” it is “less reliable” than intrinsic evidence, and its consideration “is unlikely

to result in a reliable interpretation of patent claim scope unless considered in the context of the

intrinsic evidence.” Id. at 1318-19. Where the intrinsic record unambiguously describes the scope

of the patented invention, reliance on any extrinsic evidence is improper. See Pitney Bowes, Inc.

v. Hewlett-Packard Co., 182 F.3d 1298, 1308 (Fed. Cir. 1999) (citing Vitronics, 90 F.3d at 1583).

II.     THE COURT’S RULING

        The Court’s rulings regarding the disputed claim terms of the ’275, ’515, ’180, ’688, ’149,

’491, ’500, ’380, ’797, and ’652 Patents were announced from the bench at the conclusion of the

hearing as follows:

                        [T]hank you for the arguments today. They were very
                helpful. At issue we have eleven patents, in four families,[2] and
                nine disputed claim terms.

                        I am prepared to rule on each of those disputes. I will not be
                issuing a written opinion, but I will issue an order stating my rulings.
                I want to emphasize before I announce my decisions that although I
                am not issuing a written opinion, we have followed a full and
                thorough process before making the decisions I am about to state. I
                have reviewed each of the patents in dispute. Those patents were
                the only intrinsic evidence submitted – the only evidence submitted.
                There was full briefing on each of the disputed terms. There was
                also a tutorial on the technology submitted by Defendants. And
                there has been argument here today. All of that has been carefully
                considered.

                         Now as to my rulings. As an initial matter, I am not going
                to read into the record my understanding of claim construction law
                generally. I have a legal standard section that I have included in
                earlier opinions, including recently in Best Medical International v.
                Varian Medical Systems, Inc., Civil Action No. 18-1599. I
                incorporate that law and adopt it into my ruling today and will also
                set it out in the order that I issue.


2
        The ’275 Patent, ’688 Patent, ’533 Patent, ’500 Patent, and ’652 Patent share a
        specification, the ’180 Patent, ’491 Patent, and ’797 Patent share another specification, the
        ’515 Patent and ’149 Patent share another specification, and the ’380 Patent has yet another
        specification.


                                                    8
Case 1:19-cv-00905-MN Document 104 Filed 10/20/20 Page 9 of 16 PageID #: 5941




                      Neither party has offered a definition of a person of skill in
             the art in their papers, but the parties seem to agree that there are no
             disputes as to who a person of ordinary skill is that are relevant to
             the issues before me today.

                     Now the disputed terms:

                     The first term is actually a number of terms in various claims
             that involve the relationship between the appearance of a physical
             object and a virtual character.[3] The parties agree that each of the
             iterations has the same meaning.

                    During the argument today, the parties agreed to the
             construction “having the same or similar overall visual appearance
             as a computer-animation of a specific person, character or object in
             a computer-animated game.” I will adopt that construction.

                     The second term is also a group of similar claim terms in
             various claims that the parties agree have the same meaning. The
             terms here are “unique identification number,” “unique tag
             identification,” and “unique tag identifier.”[4]

                     Plaintiffs propose the construction “a unique coded value
             associated with a specific RFID tag.” Defendants proposed the
             construction “a unique preselected coded value associated with a
             specific RFID tag.” The dispute here is whether the coded value



3
      The terms as listed in the Third Amended Joint Claim Construction Chart (D.I. 80) are
      “depicting or representing persons, characters or objects associated with a computer-
      animated game” / “depicting or representing persons, characters or objects associated with
      said game” / “depicting or representing said game characters or objects relevant to said
      game” / “depict or represent one or more of a person, a character or an object relevant to
      said computer-animated game” / “depicting or representing a person, character, or object
      relevant to said interactive game” / “representing a person, character or object in said
      game” / “relevant to a computer-animated game” / “depicting or representing a different
      character or object in said computer-animated game” “corresponding to a character or
      object in said game” / “corresponding to a virtual object in a computer-animated game”.
      These terms are in claims 1 and 38 of the ’275 Patent, claim 29 of the ’515 Patent, claim 2
      of the ’491 Patent, claim 1 of the ’500 Patent, claim 2 of the ’380 Patent, claims 1 and 8 of
      the ’797 Patent and claim 15 of the ’652 Patent.
4
      These terms are in claims 1 and 38 of the ’275 Patent, claim 29 of the ’515 Patent, claims
      1, 22, and 33 of the ’180 Patent, claim 47 of the ’688 Patent, claim 2 of the ’491 Patent,
      claim 1 of the ’500 Patent, claim 1 of the ’380 Patent, claims 1 and 8 of the ’797 Patent
      and claim 15 of the ’652 Patent.


                                                9
Case 1:19-cv-00905-MN Document 104 Filed 10/20/20 Page 10 of 16 PageID #: 5942




              must be “preselected,” which Defendants say contemplates that a
              choice is made by the participant or the vendor in a retail transaction.
                      I am going to adopt Plaintiffs’ construction. Defendants cite
              to several embodiments in the specifications that reference
              preselected or pre-programmed values.[5] Those references,
              however, appear to refer to address storage blocks with a transmitter
              module and not the unique identification numbers of the claims,
              which are limited to RFID. In the patents, where the actual term at
              issue here – “unique identification number” – is used, there is no
              reference to “preselection.” Instead, it simply says, for example,
              that the RFID tag comes with the unique identification number, not
              that a choice must be made.[6] Thus, I cannot conclude that
              “preselected” is required and I will not add that to the term.

                      The third term is “game-relevant information.”[7] Plaintiffs
              propose it has its plain and ordinary meaning, which is “machine-
              readable information related to a game.” Defendants’ latest
              amended proposed construction is “machine-readable data pertinent
              to a game participant's play experience.” Thus, the parties agree that
              “information” means “machine-readable data” but dispute the
              meaning of “game-relevant.”

                      Here, I agree with Plaintiffs and will construe the term to
              have its plain and ordinary meaning of “machine-readable
              information related to a game.” Defendants’ addition of the words
              “pertinent to a game participant’s play experience” are not
              supported by the specification or the claims. To be sure, there are


5
      (See D.I. 73 at 15 (citing ’275 Patent col 19, ll. 63-67 (describing RFID tag “pre-
      programmed with a unique person identifier number (“UPIN”) and unique group identifier
      number (“UGIN”)”), col. 36, ll. 56-57 (unique coded value is “a preselected coded value
      that may be uniquely associated with a particular transmitter module 150”), col. 39, ll. 16-
      21 (“Address storage 368 includes addressable registers or memory 386 in which are stored
      the preselected coded identification values corresponding to the preselected coded
      identification value of each of a plurality of compatible RF transmitter modules 150 desired
      to be operably associated with receiver 362.”); see also ’515 Patent col. 12, ll. 23-37, col.
      21, ll. 40-44; ’180 Patent col. 18, ll. 21-25, col. 27, ll. 27-29, col. 34, .ll. 58-61; ’380 Patent,
      col. 15, ll. 9-33; col. 20, ll. 35-38; col. 24 , ll. 46-49)).
6
      (See, e.g., ’515 Patent col. 21, ll. 40-44, col. 33, ll. 8-10;’275 Patent col. 63, ll. 52-57, col.
      67, ll. 4-7, col. 71, ll. 5-7; ’533 Patent, col. 63, ll. 36-40, col. 70, ll. 51-53; ’380 Patent, col.
      20, ll. 34-38; ’652 Patent, col. 65, ll. 20-25; ’688 Patent, col. 63, ll. 36-47; ’500 Patent, col.
      63, ll. 53-64).
7
      This term is in claims 1 and 38 of the ’275 Patent, claim 33 of the ’180 Patent, claim 47
      of the ’688 Patent, claims 1, 8, and 15 of the ’149 Patent and claim 7 of the ’380 Patent.


                                                  10
Case 1:19-cv-00905-MN Document 104 Filed 10/20/20 Page 11 of 16 PageID #: 5943




              some types of game-relevant information described in the patents
              that are relevant to the play experience but there are others that are
              not clearly related. For example, claim 43 of the ’515 Patent says
              that the game-relevant information includes “at least said unique
              identification number,” which is not clearly pertinent to the play
              experience. Indeed, during the argument Defendants asserted that,
              contrary to the claim language, a unique identification number alone
              was not sufficient under its construction. Similarly, claims 1 and 15
              of the ’149 Patent claim game relevant information comprising an
              access code and an encryption key” – neither of which is clearly
              pertinent to the play experience of a user.

                      The fourth term is two similarly worded phrases: “access
              code comprising encrypted information” and “encryption-protected
              [] access code,” which are in claims 1, 8, and 13 of the ’149 Patent.
              Plaintiffs say it has its plain and ordinary meaning, which they offer
              is “encrypted information used to gain access to a game.”
              Defendants construe the term as “encrypted password obtained from
              a participating game venue distinct from unique identification
              number.”

                      During the argument, the parties agreed that the encrypted
              password is not the same as the unique identification number. So
              the only remaining dispute is whether the source of access codes is
              limited.

                       I agree with Plaintiffs and construe this term to mean
              “encrypted information used to gain access to a game where the
              encrypted information is not the same as the unique identification
              number.” In doing so, I conclude that the source of the access code
              is not limited to a game venue as Defendants propose.

                       Initially, I note that venue is described very broadly as
              comprising dentists and doctors[’] offices, automobiles, television
              sets, et cetera, and combinations thereof.[8] And so I’m not entirely
              sure Defendants’ construction is adding to the understanding of the
              claim.

                     But, in any event, Defendants argue that the ’149 Patent
              describes only the secret codes ‘“obtained from’ participating
              venues, and the claims should be limited to the embodiment enabled
              by the specification.”[9] In support, Defendants cite to portions of


8
      (See e.g., ’149 Patent col. 27, ll. 9-20).
9
      (D.I. 73 at 37).


                                                   11
Case 1:19-cv-00905-MN Document 104 Filed 10/20/20 Page 12 of 16 PageID #: 5944




              sentences in the specification describing certain examples and
              access codes. Yet one pertinent sentence from those examples says,
              in full: “These secret codes or pass words may be obtained from any
              participating game venue (e.g., fast food venues, toy store, theme
              parks, etc.) or other sources that will become obvious once the game
              is implemented.”[10] Moreover, the specification explicitly notes
              that all such examples are “provided for purposes of illustration and
              for better understanding of the invention and should not be taken as
              limiting the invention in any way.” This language is contrary to
              Defendants’ argument and suggests that the source of access codes
              is not limited.

                      I understand that Defendants say that the “other sources”
              mentioned in the specification are not enabled, but that is not an
              issue that I can address on the record before me with the arguments
              made today.

                      The fifth [6] term is “programmable[,] non-volatile
              memory” or “non-volatile[,] programmable memory.”[11] Plaintiffs
              asset the term has its plain and ordinary meaning, which they say is
              “non-volatile memory capable of being written.” Defendants
              construe the term to mean “non-volatile memory capable of being
              written by the RFID reader or game platform.”

                     The dispute is whether the claims require the claimed
              memory to be written generally (as Plaintiffs propose) or written by
              an RFID reader or game platform specifically (as Defendants
              propose).[12]

                      Here, I cannot find support to read in the limitation proposed
              by Defendants. Although it may be that many of the embodiments
              involve writing by an RFID writer or game platform, there are also
              statements that are not so limited. For example, in the ’275 Patent
              at column 40, lines 24 through 26, it states that “[o]nce set by the
              manufacturer or the user, the preselected coded value stored . . . is
              fixed and will not change absent human intervention.” This
              indicates that the coded value can be set by the manufacturer or the
              user, neither of whom is included in Defendants’ construction.


10
      (’149 Patent, col. 25 ll. 23-26).
11
      These terms are in claims 1 and 38 of the ’275 Patent, claim 47 of the ’688 Patent, claim 1
      of the ’149 Patent, claim 1 of the ’491 Patent, claim 1 of the ’500 Patent, claim 7 of the
      ’380 Patent, claim 8 of the ’797 Patent and claims 1 and 15 of the ’652 Patent.
12
      (D.I. 73 at 40).


                                               12
Case 1:19-cv-00905-MN Document 104 Filed 10/20/20 Page 13 of 16 PageID #: 5945




              Defendants argue that the value described in that part of the
              specification is fixed and thus it is not “programmable”; however,
              the specification states that it is fixed unless changed by human
              intervention, not that it cannot be changed at all.

                     Thus, I will construe the term to mean “non-volatile memory
              capable of being written.”

                      The sixth [9] term is “physical play environment” in claims
              1, 22, and 33 of the ’180 Patent, claim 2 of the ’491 Patent, and claim
              8 of the ’797 Patent. Plaintiffs assert that it should have its plain and
              ordinary meaning. Defendants construe the term to mean “a themed
              play area, play structure, family entertainment center, theme park,
              or game center.”

                      Here, I again agree with Plaintiffs and construe the term to
              have its plain and ordinary meaning. Defendants’ construction
              improperly reads in some embodiments from the specification while
              at the same time excluding others. For example, the ’180 Patent, at
              column 2, lines 5 through 21, describes a physical play environment
              broadly as “virtually any suitable play environment, play structure,
              play area or other area (either commercial or residential), as
              desired.” And it goes on to say that the play environment may be “a
              multi-purpose area such as a restaurant dining facility, family room,
              bedroom or the like.”[13] There is no basis in the intrinsic evidence
              to limit the play environment to the specific areas proposed by
              Defendants. And I will not do so.

                      The seventh [10] term is “gaming device” in claims 1, 22,
              and 33 of the ’180 Patent and claim 2 of the ’491 Patent. The parties
              agree that the term has the same meaning in each of these claims.

                      Plaintiffs argue that “gaming device” should be given its
              plain and ordinary meaning and notes that “[d]epending on the
              claim, ‘gaming device’ may refer to different devices and each
              device does not necessarily ‘control at least one portion of the
              game.’” Defendants dispute that and propose the construction “a
              device including a processor configured to control at least one
              portion of a game carried out in one of a physical play environment
              or a virtual play environment.”




13
      (See also ’180 Patent col. 28, l. 65-col. 29, l. 14 (describing the physical play environment
      as merely an “RFID-enabled play facility”), col. 52, ll. 29-63;’491 Patent, col. 2, ll. 14-30,
      col. 54, ll. 6-11; ’797 Patent, col. 2, ll. 5-21, col. 28, l. 65-col. 29, l. 14, col. 52, ll. 59-63).


                                                  13
Case 1:19-cv-00905-MN Document 104 Filed 10/20/20 Page 14 of 16 PageID #: 5946




                     Here, I agree with Plaintiffs and will construe this term to
              have its plain and ordinary meaning. In doing so, I reject
              Defendants’ efforts to add the requirement that the device include a
              processor configured to control at least one portion of a game. The
              ’180 Patent and at least one of the claims at issue (claim 1 of the
              ’180 Patent) describe three different gaming devices – a “first
              gaming device,” a “second gaming device,” and a “third gaming
              device.” Neither the second nor the third gaming device is described
              as having “a processor configured to control at least one portion of
              the game.”

                       For example, claim 1 of the ’180 Patent claims an interactive
              game with three gaming devices. The second gaming device is
              configured to produce physical effects – like light, sound or
              vibration. Those effects are described at column 20, lines 26
              through 50, where the patent notes that the device triggering them
              may be a “simple reed switch.” And, at column 44, lines 39 through
              60, the patent again notes that the effects may be triggered by an
              RFID receiver, an RFID reader or writer, or a magnetic reed switch,
              the last of which the parties agree does not require a processor.

                      Similarly, the required components of the third gaming
              device are enumerated in the claim, but a processor configured to
              control a portion of a game is not specified. Also, at column 28, line
              63 through the beginning of column 29 of the ’180 Patent, there is a
              description of a third gaming device as a trading card, which does
              not necessarily require a processor to store and transport information
              pertinent to a person, character, or object.[14]

                     Finally, I will not include Defendants’ addition that at least
              one portion of the game be carried out in a physical play
              environment or a virtual play environment. Each of the four claims
              containing “gaming device” already makes clear that the game must
              be played in part in one of those environments. The parties agree on
              that. The language proposed is redundant.

                      The eighth [11] term is two slightly different phrases that the
              parties agree mean the same thing. The phrases are “moved or
              positioned by a game participant . . . to selectively activate or
              control” and “held, moved, and positioned selectively by a game
              participant . . . to selectively activate or control.” These phrases are
              in claims 1, 22, and 33 of the ’180 Patent.




14
      (See also col. 28, ll. 1-20; col. 30, ll. 36-59).


                                                  14
Case 1:19-cv-00905-MN Document 104 Filed 10/20/20 Page 15 of 16 PageID #: 5947




                    Plaintiffs assert that the words have their plain and ordinary
             meaning. Defendants, on the other hand, construe this term to mean
             “move or position said [game piece] in one of a plurality of
             predetermined orientations selected by game participant to generate
             an input signal that actuates.”

                     Here, I agree with Plaintiffs and will construe the term to
             have its plain and ordinary meaning. That being said, there is no
             dispute that the moving component requires predetermined
             orientations. The dispute is whether the position component of the
             term requires predetermined orientations.

                     Here, I again agree with Plaintiffs. Defendants cite to a
             number of portions of the specification to support their construction.
             But each of those describes a preferred embodiment. Indeed,
             virtually all of the citations cited begin with the phrase “in one
             embodiment” or “in a preferred embodiment.”

                     Moreover, it appears that Defendants’ construction
             improperly reads out at least one embodiment related to trading
             cards. At column 29, lines 29 through 37 of the ’180 Patent, there
             is a discussion of trading cards that may be stacked and read by an
             RFID reader. It does not state in the text that the particular stacking
             order must be predetermined. Moreover, if only one card is being
             used, then proximity rather than a particular orientation is what is
             required.[15]

                      The ninth [12] and final term is “wherein said interactive
             game comprises a main game portion configured to be accessed and
             played by said game participant using said compatible gaming
             device, and one or more additional game portions or features
             accessed by said game participant using said compatible gaming
             device in combination with said one or more wireless toys,” which
             is in claim 8 of the ’149 Patent.

                     Plaintiffs assert that this limitation has its plain and ordinary
             meaning, which they say “is clear on its face.” Defendants’
             construction is “wherein said interactive game comprises a main
             game portion configured to be accessed and played using only said
             compatible gaming device, and one or more optional game portions
             or features accessed by said game participant using said compatible
             gaming device in combination with said one or more wireless toys.”




15
      (See ’180 Patent col. 54, ll. 38-48).


                                                15
Case 1:19-cv-00905-MN Document 104 Filed 10/20/20 Page 16 of 16 PageID #: 5948




                   Defendants essentially make two changes – deleting “by said
            game participant” and adding “only,” and changing “additional” to
            “optional.” During the argument, however, Defendants agreed that
            the second modification is unnecessary and that “additional” is
            acceptable.

                    As to the other change, Defendants assert that the change
            clarifies that claim 8 refers to two separate game portions that are
            accessed using different elements of the interactive game: a main
            portion and additional portions. And that the main portion can only
            be accessed and played with the gaming device and not also with a
            wireless toy.

                   In claim construction, I look to the words of the claims
            themselves. Here, the claim does not say “only.” Defendants have
            offered no compelling support to change the language as they
            propose and I will not do so.

                   Thus, I will construe the final term to have its plain and
            ordinary meaning of the words used.




                                                 The Honorable Maryellen Noreika
                                                 United States District Judge




                                            16
